Mikoll, J. (dissenting in part and concurring in part).
I join in Justice Levine’s dissent and concur that counts Nos. 8, 9, 12, 14, 15, 17, 21, 22, 25, 26 and 28, for sexual abuse in the first degree, and counts Nos. 4, 11, 13, 16, 20 and 31, for endangering the welfare of a child in the first degree, should be reversed and those counts dismissed as violative of the prohibition against ex post facto laws for the reasons articulated in his dissent.
I find also that a second issue merits consideration on this appeal. The record discloses that defense counsel requested leave to ask the investigating police officers as to the method employed in questioning the victims on whose statements the instant charges were based. Specifically, the defense stated that:
"one of the statements we wish to get into involved [one child] in which the police officer stated, after [the child] said that he didn’t do it, I believe it was him sitting on [defendant’s] lap and then, only after the police officers made that statement to him, that he had said it, in fact, occurred.
"Going through the police reports, there may be three or four or five other such incidents. Particularly one comes to mind in which the police officers told a child who said nothing had happened that they had four witnesses that said he was involved.
"Again, we would get into those types of statements with *142the police officer. The testimony would be limited to, again, what we have a good-faith basis to know about in the police officer’s own police reports, the testimony would merely be did you make such a statement to the child? Was this statement made to "the child before he made an allegation that [defendant] had put his hand down his pants and touched his penis? And, in fact, did the child then say he did so after such statements were made.”
The request was denied on the ground that the proposed testimony related to collateral issues. I disagree. The proffered testimony had a direct bearing on the victim’s credibility, as it established a motive on their part to falsify their testimony. County Court therefore erred in applying the collateral matter rule to defense counsel’s request (see, People v Schwartzman, 24 NY2d 241, 245-246, cert denied 396 US 846).
The fact that the defense was able to in part adduce some evidence as to the police method of inquiry, through cross-examination of one police officer as to the questioning of one of the victims, does not obviate the prejudice to defendant of County Court’s erroneous ruling. Evidence of some of the victims’ initial denials of defendant’s misconduct is not the equivalent of unfolding and laying bare the total issue of the suggestiveness of police questioning. Defendant was attempting to develop a defense which would have explained how all of the victims came to make their allegations. It was defendant’s theory that the victims were pressured by the police or that the police may have planted the accusations in their minds through the method of questioning. The inquiry was central to defendant’s case and not collateral.
County Court thus denied defendant his fundamental right to present witnesses in his own defense (see, Chambers v Mississippi, 410 US 284, 302). Since defendant was denied the right to elicit testimony from the officers to establish his defense, reversible error occurred, mandating a new trial on those counts of the indictment not already dismissed (see, People v Scott, 104 AD2d 667 670).
Main and Harvey, JJ., concur with Kane, J. P.; Mikoll, J., concurs in part and dissents in part in an opinion; Levine, J., concurs in part and dissents in part in an opinion.
Judgment affirmed.